UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2550



HOLMES K. DUNN, SR.,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-1164)


Submitted:   February 28, 1997        Decided:   September 29, 1997


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Holmes K. Dunn, Sr., Appellant Pro Se. Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Holmes K. Dunn appeals from the district court's order denying

his request for waiver of his obligation to repay an overpayment of

Social Security benefits. We have reviewed the record and the dis-

trict court's order accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Dunn v. Chater, No. CA-95-1164
(E.D. Va. Oct. 3, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2